DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 are pending and are rejected.   

Election/Restrictions
Applicant's species election of compound H1-7, 
    PNG
    media_image1.png
    185
    259
    media_image1.png
    Greyscale
, of formula (1) and compound H2-1, 
    PNG
    media_image2.png
    177
    189
    media_image2.png
    Greyscale
, of formula (2) without traverse in the reply filed on 2 August 2022 is acknowledged. Claims 1-8 read on the elected species.
Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected species do not appear allowable in view of the prior art; therefore, examination of the Markush-type claim was not deliberately extended. However, incidental to the search of the elected species additional prior art was discovered that is related to the following non-elected species of formula (1) and formula (2):


    PNG
    media_image3.png
    495
    401
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    282
    272
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    119
    275
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    190
    166
    media_image6.png
    Greyscale


In the interest of compact prosecution, rejections over these non-elected species are presented herein.  Since art was found on the elected species, subject matter not embraced by the elected embodiment or the above-identified non-elected species is withdrawn from further consideration.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority

    PNG
    media_image7.png
    126
    472
    media_image7.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.\

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/202 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 
Specification
The disclosure is objected to because of the following informalities:
Page 9 depicts structures (1-a), (1-b), and (1-c), wherein the asterisks are not properly aligned over the carbon atoms on the structures. Appropriate correction is required.
 
Drawings
The drawings are objected to because Figure 1 is a single view drawing improperly labelled as “FIG.1”. When there is only one view drawn, the figure should be labelled “FIG” or “Figure” and referred to as such in the specification. See 37 CFR 1.84(u)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1, line 12 (beginning of L2 paragraph) requires a semicolon at the end of the line after “arylene”. 
Claim 1, p. 3, Markush grouping of “p and q” states “in which if p and q represent… each of R1 and R2 may be…” appears to have a typographical errors. The following is suggested: “if p [[and]]or q represent…, each or R2 may be…”
Claim 1, p. 3, Markush grouping of “R3 to R5” recites in the last two lines “or may be linked…” which should be replaced with “or R3 to R5 each may be linked” to improve clarity.
Claim 1, p. 4, line 2 recites “and c” appears to have a typographical error, wherein “and” should be replaced with “or”.
Claim 2 (bottom of page 4) states that the * positions “may be fused to form a ring”, which appears to be a typographical misstatement since there is no additional ring formed between the structures of (1-a), (1-b) or (1-c). Instead, these structures are fused to formula 1-1 at the * positions. The following amendment is suggested: “may be fused together 
Claim 2 depicts structures of formula 1-a, 1-b and 1-c, which have obscured and/or misaligned asterisks.
Appropriate correction is required.

Claim Rejections – Improper Markush Grouping
Claims 1-8 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The Markush grouping of formula (1) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
The compounds of formula (1), 
    PNG
    media_image8.png
    258
    320
    media_image8.png
    Greyscale
, cannot be said to have a “single structural similarity” because the compounds belong to several different art-recognized classes of carbazoles (e.g., benzocarbazole, dihydroindeno-carbazole, etc.). Each class is recognized for having different properties and for being functionally different. The differences are attributed to the degree of conjugation and the type of rings or heterocycles present. These differences significantly affect the HOMO/LUMO levels that are responsible for the light-emitting/host properties. Thus, for the compounds containing an embedded or fused carbazole, the properties and utility flow from the entire fused carbazole structure, such as 
    PNG
    media_image9.png
    97
    129
    media_image9.png
    Greyscale
, which has different properties (i.e., emission properties) than 
    PNG
    media_image10.png
    112
    175
    media_image10.png
    Greyscale
. See dependent claim 5 for some examples of the different classes of carbazole compounds, which are listed below:

    PNG
    media_image11.png
    220
    210
    media_image11.png
    Greyscale
 is classified as a carbazole, 
 
    PNG
    media_image12.png
    249
    201
    media_image12.png
    Greyscale
is classified as a benzocarbazole, 

    PNG
    media_image13.png
    267
    221
    media_image13.png
    Greyscale
is classified as a dibenzocarbazole,

    PNG
    media_image14.png
    251
    204
    media_image14.png
    Greyscale
is classified as a dihydroindeno-carbazole, and

    PNG
    media_image15.png
    219
    160
    media_image15.png
    Greyscale
is classified as a dihydroindolo-carbazole.
The Markush grouping of formula (2) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
The compounds of formula (2), 
    PNG
    media_image16.png
    240
    342
    media_image16.png
    Greyscale
, cannot be said to have a “single structural similarity” because the compounds belong to different art-recognized classes of carbazoles (e.g., benzothienobenzocarbazole, benzofurobenzocarbazole, etc.). Each class is recognized for having different properties and for being functionally different. The differences are attributed to the degree of conjugation and the type of rings or heterocycles present. The degree of conjugation and the different heterocyclic fusion significantly affects the HOMO/LUMO levels that are responsible for light-emitting/host abilities. See dependent claim 6 for some examples of the different classes of carbazole compounds, which are listed below: 

    PNG
    media_image17.png
    213
    150
    media_image17.png
    Greyscale
is classified as a benzothienobenzocarbazole, and

    PNG
    media_image18.png
    191
    169
    media_image18.png
    Greyscale
is classified as a benzofurobenzocarbazole.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. For example, the following would be proper Markush groupings: 
formula (1), 
    PNG
    media_image8.png
    258
    320
    media_image8.png
    Greyscale
, wherein R1 and R2 are not linked to an adjacent substituent to form a ring; and formula (2), 
    PNG
    media_image16.png
    240
    342
    media_image16.png
    Greyscale
, wherein X is S and R3 to R5 are not linked to an adjacent substituent to form a ring.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 refers to formula 1-2, which has no corresponding structure. The structure was removed from the claim in the amendment filed on 2 August 2022. Without a corresponding structure, the scope of formula 1-2 is unclear, since it is impermissible to expressly refer to the specification for a claim limitation.  Ex parte Fressola, 27 USPQ 2d 1608 (Bd. Pat. App. & Inter. 1993).  Therefore, the claim is indefinite since the structure of formula 1-2 cannot be determined. This rejection may be overcome by deleting the reference to formula 1-2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yoon et al. KR 10-2015-0007476 A as evidenced by the corresponding English machine translation.
Yoon teaches an organic electroluminescent device comprising a compound of formula (1) in one emitting auxiliary layer (“emission sublayer”) and further comprising another emitting/emission layer containing one or more host compounds selected from formula (2) to formula (6). In Experimental Example 1, the emission layer comprises a compound of formula (1) selected from 1-1 to 1-95 and the emission sublayer comprises a compound of formula (2) that is 2-5, 
    PNG
    media_image6.png
    190
    166
    media_image6.png
    Greyscale
. Device example 11, containing compound 1-15, 
    PNG
    media_image4.png
    282
    272
    media_image4.png
    Greyscale
, is representative (Table 8). See, e.g., machine translation paragraphs [0060], [0072], [0357], and [0417] and page 2 (lines 26-34); and original document paragraphs [0117] (for compound 1-15).
This device of example 11, containing compounds 2-5 and 1-15, anticipates the claimed invention as follows:
Claim 1, drawn to a “plurality of host materials” comprising compound 1-15 and compound 2-5, wherein:
1-15,
    PNG
    media_image4.png
    282
    272
    media_image4.png
    Greyscale
, is of formula 1, 
    PNG
    media_image19.png
    261
    325
    media_image19.png
    Greyscale
, 
Ar1 and Ar2 are selected from substituted (C6)aryl (as substituted phenyl or unsubstituted (C12) aryl as biphenyl) and substituted (C13)aryl,
L1 is (C12)arylene,
m is 0 (L2, Ar3 and Ar4 are absent), 
n is 1, 
p is 1 (R2 is H) and q is 1 (R1 is H);

2-5,
    PNG
    media_image6.png
    190
    166
    media_image6.png
    Greyscale
, is of formula 2, 
    PNG
    media_image20.png
    317
    489
    media_image20.png
    Greyscale
,
X is S,
HAr is a substituted 10-membered heteroaryl,
L is a single bond, and
a is 1 (R3 is H), b is 1 (R4 is H), c is 1 (R5 is H); 
wherein the two compounds are present as a combination in an organic electroluminescent material in adjacent emission layers. See specification p. 6 (lines 16-26) for the definition of “plurality of host materials”, which encompasses hosts in different layers. See, also, page 38 (lines 19-24) which defines “light-emitting layer” as being “a single or multi-layer of which two or more layers are stacked…[wherein] the plurality of host materials [] may both be comprised in one layer or may be respectively comprised in different light-emitting layers.”
Claim 2, wherein compound 1-15, 
    PNG
    media_image4.png
    282
    272
    media_image4.png
    Greyscale
, has a structure of formula 1-1, 
    PNG
    media_image21.png
    379
    539
    media_image21.png
    Greyscale
, wherein Ar11 and Ar12 are substituted (C6)aryl and substituted (C13)aryl, L11 is a (C12)arylene, R21 is H, R22 is H, and r is 1. The limitation “at least one of a and b, b and c, c and d,… may be fused to form a ring” implies that the ring fusion is optional due to the phrase “may be”. Compound 1-15 does not contain the optional ring fusion.
Claim 3, wherein 
    PNG
    media_image22.png
    97
    142
    media_image22.png
    Greyscale
, representing HAr in formula 2, is a substituted quinazolinyl.
Claim 4, wherein the substituent of HAr is a (C6)aryl.
Claim 6, wherein formula 2 is H2-11, 
    PNG
    media_image23.png
    198
    203
    media_image23.png
    Greyscale
.





Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1)/102(a)2 as being anticipated by Cho et al. US 2014/0319472 A1.
Cho teaches organic light-emitting diodes comprising an emission layer (EML) containing a compound of Formula 1 and a hole transport material/layer (HTL) containing a compound of Formula 2, 3, or 4. Example 2 is representative, wherein compound 1-1 (of Formula 1) comprised the EML and compound 2-22 comprised the HTL. See, e.g., Table 1, pages 10 and 16, and paragraph [0266].

    PNG
    media_image24.png
    338
    299
    media_image24.png
    Greyscale
(1-1)                   
    PNG
    media_image5.png
    119
    275
    media_image5.png
    Greyscale
 (2-22)
This device example anticipates the claimed invention as follows:
Claim 1, drawn to a “plurality of host materials” comprising compound 1-1 and compound 2-22, wherein:
2-22, 
    PNG
    media_image5.png
    119
    275
    media_image5.png
    Greyscale
, is of formula 1, 
    PNG
    media_image19.png
    261
    325
    media_image19.png
    Greyscale
, 
Ar1 and Ar2 are substituted (C6)aryl,
L1 is (C12)arylene,
m is 0 (L2, Ar3 and Ar4 are absent), 
n is 1, 
p is 1 (R2 is H) and q is 1 (R1 is H);
2-5, 
    PNG
    media_image24.png
    338
    299
    media_image24.png
    Greyscale
, is of formula 2, 
    PNG
    media_image20.png
    317
    489
    media_image20.png
    Greyscale
,
X is S,
HAr is a substituted 10-membered heteroaryl,
L is a single bond, and
a is 1 (R3 is H), b is 1 (R4 is H), c is 1 (R5 is H); 
wherein the two compounds are present as a combination in an organic electroluminescent material in different layers. See specification p. 6 (lines 16-26) for the definition of “plurality of host materials”, which encompasses hosts in different layers. See, also, page 38 (lines 19-24) which defines “light-emitting layer” as being “a single or multi-layer of which two or more layers are stacked…[wherein] the plurality of host materials [] may both be comprised in one layer or may be respectively comprised in different light-emitting layers.”
Claim 2, wherein compound 1-15, 
    PNG
    media_image5.png
    119
    275
    media_image5.png
    Greyscale
, has a structure of formula 1-1, 
    PNG
    media_image21.png
    379
    539
    media_image21.png
    Greyscale
, wherein Ar11 and Ar12 are substituted (C6)aryl, L11 is a (C12)arylene, R21 is H, R22 is H, and r is 1. The limitation “at least one of a and b, b and c, c and d,… may be fused to form a ring” implies that the ring fusion is optional due to the phrase “may be”. Compound 1-15 does not contain the optional ring fusion.
Claim 3, wherein 
    PNG
    media_image22.png
    97
    142
    media_image22.png
    Greyscale
, representing HAr in formula 2, is a substituted quinazolinyl.
Claim 4, wherein the substituent of HAr is a (C6)aryl.
Claim 6, wherein formula 2 is H2-11, 
    PNG
    media_image23.png
    198
    203
    media_image23.png
    Greyscale
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2014/0319472 A1.
Cho teaches organic light-emitting diodes comprising an emission layer (EML) containing a compound of Formula 1 and a hole transport material/layer (HTL) containing a compound of Formula 2, 3, or 4 (e.g., claim 1). Example 2 (Table 1) is representative, wherein compound 1-1 (of Formula 1) comprised the EML and compound 2-22 comprised the HTL.

    PNG
    media_image24.png
    338
    299
    media_image24.png
    Greyscale
(1-1)                   
    PNG
    media_image5.png
    119
    275
    media_image5.png
    Greyscale
 (2-22)
Other examples of compounds of Formula 1 include compound 1-14, 
    PNG
    media_image25.png
    335
    339
    media_image25.png
    Greyscale
. ([0153]). Cho did not prepare a device example comprising compound 1-14; however, a PHOSITA would have found it obvious to prepare a device comprising an EML with compound 1-14 and an HTL with compound 2-22 for the reasons explained below.
MPEP 2141(I) states the following:
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id. (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation." Id.  at 416-17, 82 USPQ2d at 1395. (3) "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.). [] When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. 

MPEP 2141(III) states the following:
The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The claims are drawn to “a plurality of host materials1” comprising a compound of formula 1 and a compound of formula 2. Cho teaches how to make the organic light-emitting device using a compound of formula 1 in the EML and a compound of formula 2 in the HTL. Compound 1-1, 
    PNG
    media_image24.png
    338
    299
    media_image24.png
    Greyscale
, and compound 1-14,
    PNG
    media_image25.png
    335
    339
    media_image25.png
    Greyscale
, are compounds of formula 1. According to example 2, Cho uses compounds 1-1 and  2-22 to prepare a high-power OLED with excellent luminance.  A PHOSITA would have wanted to substitute compound 1-1 with other compounds of formula 1, such as 1-14, with the expectation that additional OLEDs with high power and excellent luminance would be obtained. This reasoning exemplifies KSR rationales (A) and (B) since (a) the combination of known compounds 1-14 and 2-22 according to the disclosed preparation method and (b) substitution of compound 1-1 with compound 1-14 would both have predictably yielded a highly functioning OLED. Since the combination of compounds 1-14 and 2-22 in an OLED do not yield unpredictable results, the claimed combination would have been obvious as outlined below:
Claim 1, drawn to a “plurality of host materials” comprising compound 1-14 and compound 2-22, wherein:
2-22, 
    PNG
    media_image5.png
    119
    275
    media_image5.png
    Greyscale
, is of formula 1, 
    PNG
    media_image19.png
    261
    325
    media_image19.png
    Greyscale
, 
Ar1 and Ar2 are substituted (C6)aryl,
L1 is (C12)arylene,
m is 0 (L2, Ar3 and Ar4 are absent), 
n is 1, 
p is 1 (R2 is H) and q is 1 (R1 is H);

1-14, 
    PNG
    media_image25.png
    335
    339
    media_image25.png
    Greyscale
, is of formula 2, 
    PNG
    media_image20.png
    317
    489
    media_image20.png
    Greyscale
,
X is S,
HAr is a substituted 6-membered heteroaryl,
L is a single bond, and
a is 1 (R3 is H), b is 1 (R4 is H), c is 1 (R5 is H).
Claim 2, wherein compound 1-15, 
    PNG
    media_image5.png
    119
    275
    media_image5.png
    Greyscale
, has a structure of formula 1-1, 
    PNG
    media_image21.png
    379
    539
    media_image21.png
    Greyscale
, wherein Ar11 and Ar12 are substituted (C6)aryl, L11 is a (C12)arylene, R21 is H, R22 is H, and r is 1. The limitation “at least one of a and b, b and c, c and d,… may be fused to form a ring” implies that the ring fusion is optional due to the phrase “may be”. Compound 1-15 does not contain the optional ring fusion.
Claim 3, wherein 
    PNG
    media_image26.png
    107
    197
    media_image26.png
    Greyscale
, representing HAr in formula 2, is a substituted triazinyl.
Claim 4, wherein the substituent of HAr is a (C6)aryl.
Claim 6, wherein formula 2 is H2-1, 
    PNG
    media_image27.png
    156
    168
    media_image27.png
    Greyscale
.






Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. WO 2016013875 A1 in view of Cho et al. US 2014/0319472 A1.
Cho teaches organic light-emitting diodes comprising an emission layer (EML) containing a compound of Formula 1 and a hole transport material/layer (HTL) containing a compound of Formula 2, 3, or 4 (e.g., claim 1). Example 2 (Table 1) is representative, wherein compound 1-1 (of Formula 1) comprised the EML and compound 2-22 (of Formula 2 and 2a) comprised the HTL. 

    PNG
    media_image24.png
    338
    299
    media_image24.png
    Greyscale
(1-1)                   
    PNG
    media_image5.png
    119
    275
    media_image5.png
    Greyscale
 (2-22)
See, e.g., Table 1, pages 10 and 16, and paragraphs [0131] and [0266]. Cho does not teach the HTL compound 
    PNG
    media_image28.png
    279
    236
    media_image28.png
    Greyscale
, which has a structure of Formula 2a, 
    PNG
    media_image29.png
    192
    244
    media_image29.png
    Greyscale
 ; however, Park teaches this HTL compound. 
Park teaches organic electroluminescent devices comprising a co-host compounds of formula (1) and formula (2) in the light-emitting layer. The hole transport layer of the device comprises a compound of formula (3), such as compound H3-66. 

    PNG
    media_image30.png
    307
    578
    media_image30.png
    Greyscale
  
    PNG
    media_image31.png
    266
    254
    media_image31.png
    Greyscale

    PNG
    media_image32.png
    379
    347
    media_image32.png
    Greyscale
 (3)    
    PNG
    media_image33.png
    84
    117
    media_image33.png
    Greyscale
(H3-66)
Although Cho did not prepare a device comprising H3-66, a PHOSITA would have found it obvious to use H3-66 in the HTL of Cho’s device, such as device example 2 (comprising EML compound 1-1), for the reasons explained below.
MPEP 2141(I) states the following:
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id. (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation." Id.  at 416-17, 82 USPQ2d at 1395. (3) "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.). [] When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. 

MPEP 2141(III) states the following:
The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The claims are drawn to “a plurality of host materials2” comprising a compound of formula 1 and a compound of formula 2. Cho teaches how to make the organic light-emitting device where the EML is prepared from a compound of formula 1 and the HTL is prepared from a compound of formula 2. Compound 2-22, 
    PNG
    media_image5.png
    119
    275
    media_image5.png
    Greyscale
, and compound H3-66, 
    PNG
    media_image33.png
    84
    117
    media_image33.png
    Greyscale
, are both compounds of formula 2a, 
    PNG
    media_image29.png
    192
    244
    media_image29.png
    Greyscale
. Using compound 1-1 in the EML and compound 2-22 in the HTL, Cho prepares a high-power OLED with excellent luminance according to example 2.  A PHOSITA would have wanted to substitute compound 2-22 with other compounds of formula 2a, such as H3-66, with the expectation that new OLEDs with high power and excellent luminance would be obtained. This reasoning exemplifies KSR rationales (A) and (B) since (a) the combination of known compounds 1-1 and H3-66 according to the disclosed preparation method and (b) substitution of compound 2-22 with compound H3-66 would both have predictably yielded a highly functioning OLED. Since the combination of compounds 1-1 and H3-66 in an OLED do not yield unpredictable results, the claimed combination would have been obvious as outlined below:
Claim 1, drawn to a “plurality of host materials” comprising compound 1-1 and compound H3-66, wherein:
H3-66, 
    PNG
    media_image33.png
    84
    117
    media_image33.png
    Greyscale
, is of formula 1, 
    PNG
    media_image19.png
    261
    325
    media_image19.png
    Greyscale
, 
Ar1 and Ar2 are unsubstituted (C6)aryl and substituted (C6)aryl (or unsubstituted (C16)aryl),
L1 is (C12)arylene,
m is 0 (L2, Ar3 and Ar4 are absent), 
n is 1, 
p is 1 (R2 is H) and q is 1 (R1 is H);

1-1, 
    PNG
    media_image24.png
    338
    299
    media_image24.png
    Greyscale
, is of formula 2, 
    PNG
    media_image20.png
    317
    489
    media_image20.png
    Greyscale
,
X is S,
HAr is a substituted 10-membered heteroaryl,
L is a single bond, and
a is 1 (R3 is H), b is 1 (R4 is H), c is 1 (R5 is H).
Claim 2, wherein compound H3-66, 
    PNG
    media_image33.png
    84
    117
    media_image33.png
    Greyscale
, has a structure of formula 1-1, 
    PNG
    media_image21.png
    379
    539
    media_image21.png
    Greyscale
, wherein Ar11 and Ar12 are unsubstituted (C6)aryl and substituted (C6)aryl (or unsubstituted (C16)aryl), L11 is a (C12)arylene, R21 is H, R22 is H, and r is 1. The limitation “at least one of a and b, b and c, c and d,… may be fused to form a ring” implies that the ring fusion is optional due to the phrase “may be”. Compound H3-66 does not contain the optional ring fusion.
Claim 3, wherein 
    PNG
    media_image34.png
    105
    150
    media_image34.png
    Greyscale
, representing HAr in formula 2, is a substituted quinazolinyl.
Claim 4, wherein the substituent of HAr is a (C6)aryl.
Claim 5, wherein formula 1 is 
    PNG
    media_image35.png
    332
    233
    media_image35.png
    Greyscale
.
Claim 6, wherein formula 2 is H2-11, 
    PNG
    media_image23.png
    198
    203
    media_image23.png
    Greyscale
.











Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. WO 2019/050170 A1.
Jung teaches organic electroluminescent devices comprising two hosts (formula (1) and formula (11)) and a dopant in the light-emitting layer. “When forming the film of the first and second host compounds [], a co-evaporation or a mixed evaporation method is used.” Device examples 10 to 14 contain different compounds of formula (1) as the first host, compound H1-7 (of formula (11)) as the second host, and D-71 as the dopant. In these examples “the luminous efficiency and lifespan characteristic are highly enhanced.” Jung does not prepare a device with compound C-400 or C-419 as the host of formula (1). See, e.g., claim 12, Table 2, and 
paragraphs [145], [149], [215], [269], [376]-[381], and [384]. 

    PNG
    media_image36.png
    201
    307
    media_image36.png
    Greyscale
(1)                    
    PNG
    media_image37.png
    228
    164
    media_image37.png
    Greyscale
               
    PNG
    media_image38.png
    247
    161
    media_image38.png
    Greyscale
 
  
    PNG
    media_image39.png
    396
    479
    media_image39.png
    Greyscale
 (11)               
    PNG
    media_image40.png
    289
    186
    media_image40.png
    Greyscale
        
    PNG
    media_image41.png
    200
    150
    media_image41.png
    Greyscale

MPEP 2141(I) states the following:
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id. (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation." Id.  at 416-17, 82 USPQ2d at 1395. (3) "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.). [] When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. 

MPEP 2141(III) states the following:
The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The claims are drawn to “a plurality of host materials3” comprising a compound of formula 1 and of formula 2. Jung teaches how to make the organic light-emitting device where the EML is prepared by “co-evaporation or a mixed evaporation” of a compound of formula (1) and a compound of formula (11). A PHOSITA would have found it obvious to use compound C-400 or C-419 as a first host in the EML of device examples 10 to 14 (which contain H1-7 and D-71) because Jung explicitly teaches that the compound of formula (1) can be C-400 or C-419 (e.g., paragraph [73]). A PHOSITA would have expected that substituting the first host compound (i.e., C-193, C-182, C-43, C-50, or C-163) with C-400 or C-419 would predictably produce a new OLED wherein “the luminous efficiency and lifespan characteristic are highly enhanced.” This reasoning exemplifies KSR rationales (A) and (B) since (a) the combination of known compounds C-400/C-419 and H1-7 (and D-71) according to the disclosed preparation method and (b) substitution of C-193, C-182, C-43, C-50, or C-163 with C-400 or C-419 would both have predictably yielded a highly functioning OLED. Since the combination of C-400/C-419 and H1-7 (and D-71) in the EML of an OLED would not yield unpredictable results, the claimed combination would have been obvious as outlined below:
Claim 1, drawn to a “plurality of host materials” comprising compound C-400 or C-419 and compound H1-7, wherein:
 
    PNG
    media_image35.png
    332
    233
    media_image35.png
    Greyscale
, is of formula 1, 
    PNG
    media_image19.png
    261
    325
    media_image19.png
    Greyscale
, 
Ar1 and Ar2 are unsubstituted (C6)aryl and substituted (C6)aryl (or unsubstituted (C16)aryl),
L1 is (C12)arylene,
m is 0 (L2, Ar3 and Ar4 are absent), 
n is 1, 
p is 1 (R2 is H) and q is 1 (R1 is H);
C-400, 
    PNG
    media_image42.png
    195
    166
    media_image42.png
    Greyscale
, is of formula 2, 
    PNG
    media_image20.png
    317
    489
    media_image20.png
    Greyscale
,
X is S,
HAr is a substituted 10-membered heteroaryl,
L is a single bond, and
a is 1 (R3 is H), b is 1 (R4 is H), c is 1 (R5 is H), and
C-419, 
    PNG
    media_image43.png
    208
    162
    media_image43.png
    Greyscale
, is of formula 2, 
    PNG
    media_image20.png
    317
    489
    media_image20.png
    Greyscale
,
X is S,
HAr is a substituted 10-membered heteroaryl,
L is a single bond, and
a is 1 (R3 is H), b is 1 (R4 is H), c is 1 (R5 is H), and


Claim 2, wherein the compound 
    PNG
    media_image35.png
    332
    233
    media_image35.png
    Greyscale
has a structure of formula 1-1, 
    PNG
    media_image21.png
    379
    539
    media_image21.png
    Greyscale
, wherein Ar11 and Ar12 are unsubstituted (C6)aryl and substituted (C6)aryl (or unsubstituted (C16)aryl), L11 is a (C12)arylene, R21 is H, R22 is H, and r is 1.
Claim 3, wherein 
    PNG
    media_image44.png
    153
    186
    media_image44.png
    Greyscale
 or 
    PNG
    media_image45.png
    177
    150
    media_image45.png
    Greyscale
, representing HAr in formula 2, is a substituted quinoxalinyl or a substituted quinazolinyl.
Claim 4, wherein each substituent of HAr is a (C6)aryl.
Claim 5, wherein formula 1 is 
    PNG
    media_image35.png
    332
    233
    media_image35.png
    Greyscale
.
Claim 7, wherein a mixture comprises C-400 or C-419 with H1-7 (e.g., for mixed evaporation in preparing the OLED).
Claim 8, wherein the OLED comprises an anode, a cathode, and an EML between the electrodes, wherein the EML comprises C-400 or C-419 with H1-7 as co-hosts and D-71 as the phosphorescent dopant.
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3-4 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of copending Application No. 16/640,078 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teach an OLED comprising a compound of formula (1), 
    PNG
    media_image46.png
    141
    230
    media_image46.png
    Greyscale
, and a compound of formula (11), 
    PNG
    media_image47.png
    247
    329
    media_image47.png
    Greyscale
, in a light-emitting layer. Examples of formula (1) include the compounds 
    PNG
    media_image48.png
    139
    109
    media_image48.png
    Greyscale
 and 
    PNG
    media_image49.png
    150
    108
    media_image49.png
    Greyscale
. A device comprising a compound of formula (1), such as C-400 or C-419, and a compound of formula (11) in a light-emitting layer renders obvious the claimed invention as outlined below:
Claim 1, drawn to a “plurality of host materials” comprising a compound of formula (11), 
    PNG
    media_image47.png
    247
    329
    media_image47.png
    Greyscale
, which significantly overlaps in scope with formula 1, 
    PNG
    media_image19.png
    261
    325
    media_image19.png
    Greyscale
, wherein:
‘078 formula (11)

Claim 1 formula (1)
Ar3 to Ar6:
(un)substituted C6-C30aryl
Ar1 to Ar4:
(un)substituted (C6-30)aryl
L1 and L2: single bond or (un)substituted C6-C30arylene
L1 and L2: single bond or (un)substituted (C6-30)arylene
R12 and R13: H, D, halogen, CN, (un)substituted: (C1-30)alkyl, (C6-30)aryl, (3-30-membered) hetaryl, (C3-30)alkyl(C6-30)arylsilyl, (C1-30)alkyldi(C6-30)arylsilyl or tri(C6-30)arylsilyl or R1/R2 may be linked to form an (un)substituted (3-to 30-membered) ring
or (un)substituted:
mono- or di-(C1-30)alkylamino, mono- or
di-(C6-30)arylamino, or (C1-30)alkyl(C6-
30)arylamino
R1 and R2: H, D, halogen, CN, (un)substituted: (C1-30)alkyl, (C6-30)aryl, (3-30-membered) hetaryl, (C3-30)alkyl(C6-30)arylsilyl, (C1-30)alkyldi(C6-30)arylsilyl or tri(C6-30)arylsilyl or R1/R2 may be linked to form an (un)substituted (3-to 30-membered) ring
m is 0 to 2 (at least one of m and n is not 0)
m is 0
n is 0 to 2
n is 1 or 2
p and q are 1 to 4
p and q are 1 to 4


C-400, 
    PNG
    media_image42.png
    195
    166
    media_image42.png
    Greyscale
, is of formula 2, 
    PNG
    media_image20.png
    317
    489
    media_image20.png
    Greyscale
,
X is S,
HAr is a substituted 10-membered heteroaryl,
L is a single bond, and
a is 1 (R3 is H), b is 1 (R4 is H), c is 1 (R5 is H), and

C-419, 
    PNG
    media_image43.png
    208
    162
    media_image43.png
    Greyscale
, is of formula 2, 
    PNG
    media_image20.png
    317
    489
    media_image20.png
    Greyscale
,
X is S,
HAr is a substituted 10-membered heteroaryl,
L is a single bond, and
a is 1 (R3 is H), b is 1 (R4 is H), c is 1 (R5 is H), and


Claim 3, wherein 
    PNG
    media_image44.png
    153
    186
    media_image44.png
    Greyscale
 or 
    PNG
    media_image45.png
    177
    150
    media_image45.png
    Greyscale
, representing HAr in formula 2, is a substituted quinoxalinyl or a substituted quinazolinyl.
Claim 4, wherein each substituent of HAr is a (C6)aryl.
Claim 7, wherein a mixture comprises C-400 or C-419 with a compound of formula (1), e.g., for mixed evaporation, a well-known technique in the art used for preparing EML in OLEDs.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of copending Application No. 16/640,078 (reference application) in view of Jung et al. WO 2019/050170 A1.
The ‘078 claims teach an OLED comprising a compound of formula (1), 
    PNG
    media_image46.png
    141
    230
    media_image46.png
    Greyscale
, and a compound of formula (11), 
    PNG
    media_image47.png
    247
    329
    media_image47.png
    Greyscale
, in a light-emitting layer. Examples of formula (1) include the compounds 
    PNG
    media_image48.png
    139
    109
    media_image48.png
    Greyscale
 and 
    PNG
    media_image49.png
    150
    108
    media_image49.png
    Greyscale
. The claims do not teach examples of formula (11), such as H1-7; however, Jung teaches this compound.
Jung teaches organic electroluminescent devices comprising two hosts (formula (1) and formula (11)) and a dopant in the light-emitting layer. “When forming the film of the first and second host compounds [], a co-evaporation or a mixed evaporation method is used.” Device examples 10 to 14 contain different compounds of formula (1) as the first host (i.e., C-193, C-182, C-43, C-50, or C-163), compound H1-7 (of formula (11)) as the second host, and D-71 as the dopant. Other examples of formula (1) include C-400 and C-419. In the device examples “the luminous efficiency and lifespan characteristic are highly enhanced.” See, e.g., claim 12, Table 2, and paragraphs [145], [149], [215], [269], [376]-[381], and [384]. 

    PNG
    media_image36.png
    201
    307
    media_image36.png
    Greyscale
(1)                    
    PNG
    media_image37.png
    228
    164
    media_image37.png
    Greyscale
               
    PNG
    media_image38.png
    247
    161
    media_image38.png
    Greyscale
 
  
    PNG
    media_image39.png
    396
    479
    media_image39.png
    Greyscale
 (11)               
    PNG
    media_image40.png
    289
    186
    media_image40.png
    Greyscale
        
    PNG
    media_image41.png
    200
    150
    media_image41.png
    Greyscale

The instant claims are drawn to “a plurality of host materials” comprising a compound of formula 1 and formula 2. Jung teaches how to make the organic light-emitting device where the EML is prepared by “co-evaporation or a mixed evaporation” of a compound of formula (1) and a compound of formula (11). A PHOSITA would have found it obvious to use compound C-400 or C-419 as a first host because Jung explicitly teaches that the compound of formula (1) can be C-400 or C-419 (e.g., paragraph [73]). A PHOSITA would have expected that substituting the first host compound (i.e., C-193, C-182, C-43, C-50, or C-163) with C-400 or C-419 would predictably produce a new OLED wherein “the luminous efficiency and lifespan characteristic are highly enhanced.” This reasoning exemplifies KSR rationales (A) and (B) since (a) the combination of known compounds C-400/C-419 and H1-7 (and D-71) according to the disclosed preparation method and (b) substitution of C-193, C-182, C-43, C-50, or C-163 with C-400 or C-419 would both have predictably yielded a highly functioning OLED. Since the combination of C-400/C-419 and H1-7 (and D-71) in the EML of an OLED would not yield unpredictable results, the claimed combination would have been obvious as outlined below:
Claim 1, drawn to a “plurality of host materials” comprising compound C-400 or C-419 and compound H1-7, wherein:
 
    PNG
    media_image35.png
    332
    233
    media_image35.png
    Greyscale
, is of formula 1, 
    PNG
    media_image19.png
    261
    325
    media_image19.png
    Greyscale
, 
Ar1 and Ar2 are unsubstituted (C6)aryl and substituted (C6)aryl (or unsubstituted (C16)aryl),
L1 is (C12)arylene,
m is 0 (L2, Ar3 and Ar4 are absent), 
n is 1, 
p is 1 (R2 is H) and q is 1 (R1 is H);

C-400, 
    PNG
    media_image42.png
    195
    166
    media_image42.png
    Greyscale
, is of formula 2, 
    PNG
    media_image20.png
    317
    489
    media_image20.png
    Greyscale
,
X is S,
HAr is a substituted 10-membered heteroaryl,
L is a single bond, and
a is 1 (R3 is H), b is 1 (R4 is H), c is 1 (R5 is H), and

C-419, 
    PNG
    media_image43.png
    208
    162
    media_image43.png
    Greyscale
, is of formula 2, 
    PNG
    media_image20.png
    317
    489
    media_image20.png
    Greyscale
,
X is S,
HAr is a substituted 10-membered heteroaryl,
L is a single bond, and
a is 1 (R3 is H), b is 1 (R4 is H), c is 1 (R5 is H), and
Claim 2, wherein the compound 
    PNG
    media_image35.png
    332
    233
    media_image35.png
    Greyscale
has a structure of formula 1-1, 
    PNG
    media_image21.png
    379
    539
    media_image21.png
    Greyscale
, wherein Ar11 and Ar12 are unsubstituted (C6)aryl and substituted (C6)aryl (or unsubstituted (C16)aryl), L11 is a (C12)arylene, R21 is H, R22 is H, and r is 1.
Claim 3, wherein 
    PNG
    media_image44.png
    153
    186
    media_image44.png
    Greyscale
 or 
    PNG
    media_image45.png
    177
    150
    media_image45.png
    Greyscale
, representing HAr in formula 2, is a substituted quinoxalinyl or a substituted quinazolinyl.
Claim 4, wherein each substituent of HAr is a (C6)aryl.
Claim 5, wherein formula 1 is 
    PNG
    media_image35.png
    332
    233
    media_image35.png
    Greyscale
.
Claim 7, wherein a mixture comprises C-400 or C-419 with H1-7 (e.g., for mixed evaporation in preparing the OLED).
Claim 8, wherein the OLED comprises an anode, a cathode, and an EML between the electrodes, wherein the EML comprises C-400 or C-419 with H1-7 as co-hosts and D-71 as the phosphorescent dopant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of copending Application No. 16/640,078 (reference application) in view of Yoon et al. KR 10-2015-0007476 A as evidenced by the corresponding English machine translation.
The ‘078 claims teach an OLED comprising a compound of formula (1), 
    PNG
    media_image46.png
    141
    230
    media_image46.png
    Greyscale
, and a compound of formula (11), 
    PNG
    media_image47.png
    247
    329
    media_image47.png
    Greyscale
, in a light-emitting layer. The ‘078 claims do not teach a device with specific examples of said compounds; however, Yoon teaches such a device.
Yoon teaches an organic electroluminescent device comprising a compound of formula (1) (corresponding to formula (11) of ‘078) in one emitting auxiliary layer (“emission sublayer”) and further comprising another emitting/emission layer containing one or more host compounds selected from formula (2) to formula (6). In Experimental Example 1, the emission layer comprises a compound of formula (1) selected from 1-1 to 1-95 and the emission sublayer comprises a compound of formula (2) that is 2-5, 
    PNG
    media_image6.png
    190
    166
    media_image6.png
    Greyscale
 (corresponding to formula (1) of ‘078). Device example 11, containing compound 1-15, 
    PNG
    media_image4.png
    282
    272
    media_image4.png
    Greyscale
, is representative (Table 8). See, e.g., machine translation paragraphs [0060], [0072], [0357], and [0417] and page 2 (lines 26-34); and original document paragraphs [0117] (for compound 1-15). This renders the instant invention unpatentable as outlined below:
Claim 1, drawn to a “plurality of host materials” comprising compound 1-15 and compound 2-5, wherein:
1-15,
    PNG
    media_image4.png
    282
    272
    media_image4.png
    Greyscale
, is of formula 1, 
    PNG
    media_image19.png
    261
    325
    media_image19.png
    Greyscale
, 
Ar1 and Ar2 are substituted (C6)aryl and substituted (C13)aryl,
L1 is (C12)arylene,
m is 0 (L2, Ar3 and Ar4 are absent), 
n is 1, 
p is 1 (R2 is H) and q is 1 (R1 is H);
2-5,
    PNG
    media_image6.png
    190
    166
    media_image6.png
    Greyscale
, is of formula 2, 
    PNG
    media_image20.png
    317
    489
    media_image20.png
    Greyscale
,
X is S,
HAr is a substituted 10-membered heteroaryl,
L is a single bond, and
a is 1 (R3 is H), b is 1 (R4 is H), c is 1 (R5 is H); 
wherein the two compounds are present as a combination in an organic electroluminescent material in different layers. See specification p. 6 (lines 16-26) for the definition of “plurality of host materials”, which encompasses hosts in different layers. See, also, page 38 (lines 19-24) which defines “light-emitting layer” as being “a single or multi-layer of which two or more layers are stacked…[wherein] the plurality of host materials [] may both be comprised in one layer or may be respectively comprised in different light-emitting layers.”
Claim 2, wherein compound 1-15, 
    PNG
    media_image4.png
    282
    272
    media_image4.png
    Greyscale
, has a structure of formula 1-1, 
    PNG
    media_image21.png
    379
    539
    media_image21.png
    Greyscale
, wherein Ar11 and Ar12 are substituted (C6)aryl and substituted (C13)aryl, L11 is a (C12)arylene, R21 is H, R22 is H, and r is 1. The limitation “at least one of a and b, b and c, c and d,… may be fused to form a ring” implies that the ring fusion is optional due to the phrase “may be”. Compound 1-15 does not contain the optional ring fusion.
Claim 3, wherein 
    PNG
    media_image22.png
    97
    142
    media_image22.png
    Greyscale
, representing HAr in formula 2, is a substituted quinazolinyl.
Claim 4, wherein the substituent of HAr is a (C6)aryl.
Claim 6, wherein formula 2 is H2-11, 
    PNG
    media_image23.png
    198
    203
    media_image23.png
    Greyscale
.
This is a provisional nonstatutory double patenting rejection.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See specification p. 6 (lines 16-26) for the definition of “plurality of host materials”, which encompasses hosts in different layers. See, also, page 38 (lines 19-24) which defines “light-emitting layer” as being “a single or multi-layer of which two or more layers are stacked…[wherein] the plurality of host materials [] may both be comprised in one layer or may be respectively comprised in different light-emitting layers.”
        2 See specification p. 6 (lines 16-26) for the definition of “plurality of host materials”, which encompasses hosts in different layers. See, also, page 38 (lines 19-24) which defines “light-emitting layer” as being “a single or multi-layer of which two or more layers are stacked…[wherein] the plurality of host materials [] may both be comprised in one layer or may be respectively comprised in different light-emitting layers.”
        3 See specification p. 6 (lines 16-26) for the definition of “plurality of host materials”, which encompasses hosts in different layers. See, also, page 38 (lines 19-24) which defines “light-emitting layer” as being “a single or multi-layer of which two or more layers are stacked…[wherein] the plurality of host materials [] may both be comprised in one layer or may be respectively comprised in different light-emitting layers.”